Case 3:20-cv-01958-RDM-CA Document9 Filed 12/04/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MIGUEL FERNANDES, - Civil No, 3:20-cv-1958
Petitioner - (Judge Mariani)
V. :
WARDEN CLAIR DOLL,
Respondent
MEMORANDUM

I. Background

On October 18, 2020, Petitioner Miguel Fernandes (“Fernandes”), a native and
citizen of Cape Verde, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241
challenging his continued detention by the United States Immigration and Customs
Enforcement (“ICE”). (Doc. 1). In the petition, Fernandes requested an immediate bond
hearing. (/d. at p. 12). At the time his petition was filed, Fernandes was detained at the
York County Prison, in York, Pennsylvania.

Respondent filed a suggestion of mootness stating that Fernandes was removed
from the United States on December 2, 2020. (Doc. 8). Respondent argues that the
habeas petition is therefore moot. (/d.). In an effort to ascertain the custodial status of

Fernandes, the Court accessed the ICE Online Detainee Locator System, which revealed
Case 3:20-cv-01958-RDM-CA Document9 Filed 12/04/20 Page 2 of 3

no matches for detainee Miguel Fernandes.’ For the reasons set forth below, the Court will
dismiss the habeas petition as moot.
Il. Discussion

Article Ill of the Constitution dictates that a federal court may adjudicate “only actual,
ongoing cases or controversies.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477
(1990); Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009). “[A] petition for habeas
corpus relief generally becomes moot when a prisoner is released from custody before the
court has addressed the merits of the petition.” Diaz-Cabrera v. Sabol, 2011 U.S. Dist.
LEXIS 124195, *3 (M.D. Pa. 2011) (quoting Lane v. Williams, 455 U.S. 624, 631 (1982)).
Thus, when a petitioner, who challenges only his ICE detention pending removal and not
the validity of the removal order itself, is released from custody, the petition becomes moot
because the petitioner has achieved the relief sought. See DeFoy v. McCullough, 393 F.3d
439, 441 (3d Cir. 2005) (“{A] petition for habeas corpus relief generally becomes moot when
a prisoner is released from custody before the court has addressed the merits of the
petition.”).

in the present case, the habeas petition challenges Fernandes’ continued detention
pending removal. (See Doc. 1). Because Fernandes has since been released from ICE

custody and removed from the United States to Cape Verde, the petition no longer presents

 

* Upon entering Fernandes’ alien registration number, A041-959-317, and his country of birth,
Cape Verde, into the Online Detainee Locator System, https://locator.ice.gov/odls/homePage.do, the
results returned no matches for any such detainee.

2
Case 3:20-cv-01958-RDM-CA Document9 Filed 12/04/20 Page 3 of 3

an existing case or controversy. See Diaz-Cabrera, 2011 U.S. Dist. LEXIS 124195 at *2-4.
Further, Fernandes has received the relief he sought, namely, to be released from ICE
custody. See Sanchez v. AG, 146 F. App’x 547, 549 (3d Cir. 2005) (holding that the habeas
petition challenging the petitioner’s continued detention by ICE was rendered moot once the
petitioner was released). Consequently, the instant habeas petition will be dismissed as
moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If
developments occur during the course of adjudication that eliminate a plaintiff's personal
stake in the outcome of a suit or prevent a court from being able to grant the requested
relief, the case must be dismissed as moot.’).

A separate Order shall issue.

 

 

Robert D. Mariani
United States District Judge

g

Dated: December f , 2020
